Citation Nr: 0006262	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-10 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of fracture, right 5th metacarpal, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for a right 
metacarpal fracture.  In that decision, the RO assigned a 
noncompensable (0 percent) disability rating.  The RO 
rendered another decision in June 1999, assigning a 10 
percent disability rating for his right metacarpal fracture 
residuals, effective back to the date of his original claim.

This case was originally before the Board in March 1999, at 
which time it remanded the case back to the RO for further 
evidentiary development and to fulfill its duty to assist.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased disability rating for residuals of fracture, right 
5th metacarpal, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)  (West 1991).  A well-grounded claim is 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  Here, the veteran's claim is well grounded because 
he is service-connected for right 5th metacarpal fracture 
residuals and has appealed the initial assignment of less-
than-complete benefits.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a)  (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also 38 C.F.R. § 4.1  (1999).

As stated above, the Board remanded this case back to the RO 
in March 1999, in order to obtain VA orthopedic examination 
of the veteran's service-connected disability.  It expressly 
requested evaluation and discussion of all of the veteran's 
residuals of metacarpal fracture, with all appropriate tests, 
including X-rays.  The requested VA examination was performed 
in June 1999.  However, it is inadequate.  The report of that 
examination provides evaluation of both the veteran's 
service-connected residuals of fracture, right 5th 
metacarpal, and of his nonservice-connected carpal tunnel 
syndrome.  [VA medical records show that the veteran was 
first seen for numbness of the forearms and wrists in May 
1993, a condition diagnosed as bilateral carpal tunnel 
syndrome, and that he underwent right carpal tunnel release 
in June 1994].  The June 1999 report does not differentiate 
the symptoms of each disorder and provides only an aggregate 
diagnosis of "post-surgical sequelae of metacarpal fracture 
and carpal tunnel syndrome of right wrist with loss of 
function due to pain."  From this report, the Board is not 
able to assess the symptoms, if any, related solely to the 
veteran's service-connected residuals of fracture, right 5th 
metacarpal.  Consequently, it cannot determine the proper 
disability rating to assign to this disability.

Because the June 1999 examination is inadequate, this case 
must be remanded again.  See Colvin v. Derwinski, 1 Vet. App. 
171  (1991) (when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).  In Stegall v. West, 11 Vet. App. 268  (1998), the 
Court held that a remand is necessary when the directives of 
a prior remand are not followed.  Stegall, 11 Vet. App. at 
270.

A remand is also necessary because, although X-rays of the 
veteran's right hand were taken during the June 1999 VA 
examination, reports of those radiographs are not of record.  
The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).

In light of the above, the Board is of the opinion that 
further development of this case is still necessary prior to 
appellate review.  Another VA examination is required in 
order to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1999); see 38 C.F.R. § 19.9  
(1999) (if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case back to the agency of original jurisdiction).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
residuals of fracture, right 5th 
metacarpal, since September 1996, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
The RO is specifically requested to 
obtain copies of the June 1999 VA X-ray 
reports from the VA Medical Center in 
Birmingham, Alabama.  Copies of all 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
assess the current nature and severity of 
his service-connected residuals of 
fracture, right 5th metacarpal.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The veteran must be given adequate notice 
of the requested examination, which 
includes advising him of the consequences 
of failure to report for it.  If he fails 
to report for an examination, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is to determine all current 
symptoms associated with the veteran's 
inservice right 5th metacarpal fracture, 
including any "functional effects," 
such as weakness, incoordination, or pain 
on motion, pursuant to DeLuca v. Brown, 8 
Vet. App. 202  (1995).  The orthopedic 
examiner is also specifically requested 
to provide numerical range of motion test 
results assigned to any affected joints, 
if any.  All other appropriate tests 
should be conducted.  If the June 1999 X-
rays reveal degenerative arthritis, an 
opinion should be rendered as to whether 
or not such findings are residuals of the 
5th metacarpal fracture.  To adequately 
complete the above, the examiner must 
also differentiate any symptoms 
attributable to the veteran's nonservice-
connected carpal tunnel syndrome, unless 
a specific finding is made that the 
carpal tunnel syndrome resulted from the 
right 5th metacarpal fracture.

All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to an 
increased original disability rating for 
service-connected residuals of fracture, 
right 5th metacarpal, based on all the 
evidence in the claims file.

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

